Name: Council Regulation (EEC) No 755/92 of 23 March 1992 allocating, for 1992, additional catch quotas among Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3. 92 Official Journal of the European Communities No L 83/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 755/92 of 23 March 1992 allocating, for 1992, additional catch quotas among Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commmission, Whereas the Community and the Kingdom of Sweden have initialled an agreement on their mutual fishing rights for 1992 which provides, inter alia, for the alloca ­ tion of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allo ­ cated by Regulation (EEC) No 3886/91 (3) ; Whereas, in order to take account of the accession of Spain and Portugal to the Community, the Community and the Kingdom of Sweden have, inter alia, concluded an Agreement in the form of an Exchange of Letters concerning agriculture and fisheries (4) ; whereas, under that Agreement, the Kingdom of Sweden undertook in particular to grant the Community catch quotas for cod and herring in the Swedish fishing zone in the Baltic Sea, in addition to the fishing possibilities agreed annually under the Agreement on fisheries between the Commu ­ nity and the Kingdom of Sweden ; Whereas the Government of Sweden, by notification dated 9 January 1992, informed the Community of the supplementary catch quotas for 1992 ; Whereas, under Article 3 of Regulation (EEC) No 170/83, it is for the Council to lay down in particular the specific conditions for taking those catches ; whereas, under Article 4 of the said Regulation, the quantity available to the Community is to be distributed among the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activi ­ ties^5), as amended by Regulation (EEC) No 3483/88 (% HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of a Member State shall be author ­ ized in 1992 to take catches within the geographical limits and the quotas set out in the Annex in waters falling within the fisheries jurisdiction of Sweden, without prejudice to catches already authorized for the same period by Regulation (EEC) No 3886/91 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1992. For the Council The President Carlos BORREGO (') OJ No L 24, 27. 1 . 1983, p. 1 . ft OJ No L 302, 15 . 11 . 1985, p. 1 . (3) OJ No L 367, 31 . 12. 1991 , p. 55. (4) OJ No L 328, 22. 11 . 1986, p. 90. O OJ No L 207, 29. 7. 1987, p. 1 . (6) OJ No L 306, 11 . 11 . 1988 , p . 2. No L 83/2 Official Journal of the European Communities 28 . 3. 92 ANNEX Quantities referred to in Article 1 for 1992 (tonnes) Species ICES division (') Quotas Allocations Cod III d 1 494 Denmark 1 094 Germany 400 Herring " III d 1 500 Denmark 855 Germany 645 (') Except for the area defined in footnote 1 in the Annex to Regulation (EEC) No 1059/89 (OJ No L 1 13, 26. 4. 1989, p. 1 ).